 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   JOSHUA DIAZ,                                    Case No. 1:19-cv-01282-BAM (PC)
10                      Plaintiff,                   ORDER STRIKING UNSIGNED COMPLAINT
                                                     AND REQUIRING PLAINTIFF TO FILE A
11          v.                                       SIGNED COMPLAINT
12   CUDAL, et al.,                                  (ECF No. 1)

13                      Defendants.                  ORDER DENYING IN FORMA PAUPERIS
                                                     APPLICATION WITHOUT PREJUDICE
14                                                   (ECF No. 2)
15
                                                     ORDER TO SUBMIT PRISONER APPLICATION
16                                                   TO PROCEED IN FORMA PAUPERIS OR PAY
                                                     FILING FEE
17
                                                     THIRTY (30) DAY DEADLINE
18

19

20          Plaintiff Joshua Diaz (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

21   action under 42 U.S.C. § 1983. Plaintiff initiated this action on September 13, 2019, together

22   with a motion to proceed in forma pauperis. (ECF Nos. 1, 2.)

23          First, Plaintiff’s application to proceed in forma pauperis is incomplete. Plaintiff has

24   failed to sign the motion, and has failed to complete the required form and to submit a certified

25   copy of his trust account statement. Plaintiff must sign and complete the form and submit a

26   certified copy of his trust account statement if he wishes for the application to be considered.

27          Second, the Court is required to screen complaints brought by prisoners seeking relief

28   against a governmental entity and/or against an officer or employee of a governmental entity. 28
                                                       1
 1   U.S.C. § 1915A(a). In preparing to screen the complaint, the Court noted that Plaintiff’s

 2   complaint lacks any signature. Both the Federal Rules of Civil Procedure and this Court’s Local

 3   Rules require that all filed pleadings, motions and papers be signed by at least one attorney of

 4   record or by the party personally if the party is unrepresented. Fed. R. Civ. P. 11(a); Local Rule

 5   131(b). As Plaintiff’s complaint is unsigned, the Court must strike it from the record. Plaintiff

 6   will be permitted thirty (30) days to file a signed complaint that complies with Federal Rules of

 7   Civil Procedure and the Local Rules.

 8          Based on the foregoing, it is HEREBY ORDERED that:

 9          1. Plaintiff’s motion to proceed in forma pauperis, (ECF No. 2), is DENIED, without

10               prejudice;

11          2. The Clerk of the Court is directed to serve this order and a blank in forma pauperis

12               application for a prisoner on Plaintiff;

13          3. Within thirty (30) days from the date of service of this order, Plaintiff SHALL file the

14               attached application to proceed in forma pauperis, completed and signed, including a

15               certified copy of his trust account statement for the past six months, or in the

16               alternative, pay the $400.00 filing fee for this action;

17          4. Plaintiff’s complaint, filed September 13, 2019, (ECF No. 1), is STRICKEN from the

18               record for lack of signature;

19          5. The Clerk of the Court is directed to send to Plaintiff a civil rights complaint form;

20          6. Within thirty (30) days from the date of service of this order, Plaintiff SHALL file a
21               signed complaint or a notice of voluntary dismissal; and

22          7. Plaintiff is warned that the failure to comply with this order will result in

23               dismissal of this action, without prejudice.

24
     IT IS SO ORDERED.
25

26      Dated:     September 17, 2019                           /s/ Barbara   A. McAuliffe              _
                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                        2
